UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,
                                                                     Case # 18-CR-189-FPG-MJR
v.
                                                                     DECISION AND ORDER
TIMOTHY McCLUSKEY,

                             Defendant.


       On November 9, 2018, Defendant Timothy McCluskey consented to enter a guilty plea

before United States Magistrate Judge Michael J. Roemer. ECF No. 4. Specifically, McCluskey

agreed that Judge Roemer would conduct a plea allocution pursuant to Federal Rule of Criminal

Procedure 11, determine if the plea was knowingly and voluntarily made and not coerced, and

recommend whether this Court should accept the guilty plea. Id.

       The same day, McCluskey appeared before Judge Roemer and entered a guilty plea to

Count 1 of the Information. ECF No. 5. Judge Roemer made an oral Report and Recommendation

at the plea proceeding and filed a written Report and Recommendation confirming that

McCluskey’s guilty plea met the requirements of Rule 11 and recommending that this Court accept

the guilty plea. Id. Pursuant to 28 U.S.C. § 636(b), Judge Roemer’s Report and Recommendation

(ECF No. 6) is adopted in its entirety, the Court hereby accepts McCluskey’s guilty plea, and

Defendant is hereby adjudged guilty of violating 18 U.S.C. § 1349.

       IT IS SO ORDERED.

Dated: November 26, 2018
       Buffalo, New York                    ______________________________
                                            HON. FRANK P. GERACI, JR.
                                            Chief Judge
                                            United States District Judge
